Citation Nr: 1123820	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of a right knee injury.

2.  Entitlement to service connection for the residuals of a right knee injury.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from the August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's request to reopen his claim for service connection for the residuals of a right knee injury, and denied the Veteran's claim for service connection for PTSD.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The Board considers the Veteran's claim for service connection for PTSD broadly as one for an acquired psychiatric disorder, intended to encompass all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).



FINDINGS OF FACT

1.  The AOJ last denied service connection for the residuals of a right knee injury in a November 1970 rating decision.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the final November 1970 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for the residuals of a right knee injury.

3.  There is clear and unmistakable evidence that the Veteran entered active service in May 1968 with the pre-existing residuals of a right knee injury.

4.  There is clear and unmistakable evidence that the Veteran's residuals of a right knee injury were not aggravated beyond the natural progression of the disorder by his military service.

5.  There is sufficient evidence demonstrating that the Veteran experienced combat related stressors during his service in Vietnam.

6.  The Veteran does not currently have a diagnosis of an acquired psychiatric disorder, to include PTSD, nor has he ever been diagnosed with such a disorder.


CONCLUSIONS OF LAW

1.  The November 1970 rating decision is final with respect to the Veteran's service connection claim for the residuals of a right knee injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the last prior final denial of the Veteran's service connection claim for the residuals of a right knee injury in November 1970.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The residuals of a right knee injury clearly and unmistakably existed prior to the Veteran's entry into military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2010).

4.  The residuals of a right knee injury that pre-existed service clearly and unmistakably were not aggravated during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

5.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.9, 4.127 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the AOJ to the Veteran dated in January 2006.  That letter satisfied the general notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, with regard to the new and material evidence claim, the January 2006 VCAA notice letter was compliant with the recent Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  Even so, the Veteran's claim for service connection for a right knee injury is being reopened, such that any error in notice under the law as articulated by the Court in Kent does not prejudice the Veteran's claim.

However, the Board acknowledges that, although the January 2006 VCAA notice letter generally notified the Veteran of the necessary information to generally prove that his alleged PTSD disorder is service connected, the letter did not notify him of the specific requirements relevant to a claim for service connection for PTSD.  Specifically, the January 2006 letter did not explain to the Veteran that PTSD may be shown by showing a current diagnosis of PTSD and connection to an in-service stressor event.  The VCAA notice letter only advised that the Veteran could show a connection between a current PTSD disorder and his military service.  As such, there has been an error in the content of his VCAA notice.

Regardless, the Board is satisfied that the content error did not prejudice the Veteran's claim for service connection for PTSD.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  That is, the record reflects that the Veteran and his representative have actual knowledge of what evidence he would need to submit to substantiate his claim for service connection for PTSD.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.).  In this regard, the Veteran has submitted statements to show that he experienced stressor events, that he currently experiences symptoms for PTSD, and that his in-service stressor events caused him to develop PTSD.  See the Veteran's claim of November 2005, July 2006 statement, and September 2008 substantive appeal (VA Form 9); see also the June 2006 VA psychological examination, and the hearing transcript pges. 11-21.  As such, the appellant and his representative have shown that they are clearly aware of the elements necessary to support his claim for service connection for PTSD.  In addition, the rating decision of August 2006, and the statement of the case (SOC) of August 2008 advised him of the elements of a claim for service connection for PTSD, and applied these elements to the facts of his claim.  See Mlechick v. Masfield, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the notice what was needed).  In light of the fact that the Veteran or his representative have been reasonably informed of the elements of a claim for service connection for PTSD, and have also shown that that they are aware of these elements, the Board concludes that the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim for service connection for PTSD.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board had erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).  In short, there has been no prejudice to the Veteran's ability to pursue his claim for service connection for PTSD due to the lack of complete VCAA notice in this regard.

Further, the Board acknowledges the AOJ did not provide pre-decisional VCAA notice that a disability rating and an effective date will be assigned if service connection is granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since service connection is being denied, no disability rating or effective date will be assigned on this basis, so not providing additional notice concerning these downstream elements of the claims is moot and, therefore, at most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ provided the Veteran with the required VCAA notice prior to the August 2006 rating decision on appeal.  Thus, there is no timing error.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), and VA medical examinations and opinions relevant to his claims for PTSD and for the residuals of a right knee injury.  The Veteran has submitted personal statements, hearing testimony, and statements from former military colleagues.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claims has been met.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Regarding, the Veteran's June 2006 VA psychological examination, the examiner reviewed the history of in-service stressors and psychological symptoms.  However, the examiner concluded that the Veteran was not experiencing a PTSD or any other clinically significant mental health disorder.  As such, without a competent diagnosis of PTSD or other acquired psychiatric disorder, any opinion regarding a connection between a current acquired psychiatric disorder and the Veteran's military service is rendered moot.  Therefore, the June 2006 VA psychological examination has adequately addressed the Veteran's current claim for an acquired psychiatric disorder to include PTSD.

Regarding the Veteran's claim for service connection for the residuals of a right knee injury, the Board notes that this disorder has been shown to pre-exist the Veteran's military service and that the condition increased in severity during his military service.  As such, the Veteran's claim required medical evidence as to whether or not any such increase (aggravation) in the severity of the Veteran's pre-existing condition was due to his military service, or to the natural progression of the pre-existing disorder.  As related in further detail below, the January 2007 VA orthopedic examiner directly addressed this issue and provided a complete rationale for the conclusion provided, which was based on the relevant evidence of record.  

As such, the VA medical examinations provided regarding the claims on appeal have both satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103A.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for the Residuals of a Right Knee Injury, to Include as Aggravated by Service

The Veteran maintains that he experiences the residuals of a right knee injury that pre-existed his military service and was aggravated by his active service, specifically due to basic training and combat duties, and that he has had increasing right knee problems since that time.  See the Veteran's November 2005 claim, February, May, July, and August 2006 statements, September 2008 VA Form 9, and the Board hearing transcript pges. 3-10, 21-29.

The AOJ denied service connection for the Veteran's residuals of a right knee injury in the November 1970 rating decision.  The Board notes that the Veteran has alleged that he was not informed of this decision, or the opportunity to appeal.  See the Veteran's February 2006 statement.  The Veteran's claims file contains a copy of the November 1970 rating decision, and the accompanying letter indicating his ability to appeal.  In such an instance, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, there is a presumption that the AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights, and the Veteran must show some evidence beyond his own statement that he was not properly notified of the November 1970 rating decision.  

In fact, the evidence indicates that the Veteran's statement that he was not informed of the November 1970 is inaccurate.  The record reveals that the Veteran actually submitted a notice of disagreement (NOD) in response to the November 1970 decision, thereby initiating an appeal at that time.  The fact that he responded to the November 1970 provides compelling evidence that he was provided with notice of his claim and the steps necessary to initiate an appeal.  The record further shows that he was provided with a statement of the case in February 1971.  However, he did not perfect his appeal of his right knee claim by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement) after the AOJ sent him the February 1971 SOC.  Therefore, the November 1970 AOJ rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.  

The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Veteran filed a claim to reopen his previously denied claim for aggravation of the residuals of a right knee injury in November 2005.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of November 1970, the AOJ denied the Veteran's claim for service connection for aggravation of his right knee, because "if there was any increase in [the] severity of [his] pre-service right knee injury it was [due to] the natural progress [of the disorder] and not aggravated during active military service."  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final November 1970 rating decision.  First, the Veteran has provided further descriptions of the nature of his right knee injury, including to show that his right knee injury increased in severity during his military service.  See the Veteran's November 2005 claim, February, May, July, and August 2006 statements, September 2008 VA Form 9, and the Board hearing transcript pges.  3-10, 21-29.  The Veteran is competent to describe the history of his right knee disorder, including symptoms prior to and during his military service which are amenable to lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In addition, the Veteran has submitted statements dated in August 2006 from his platoon leader, A.W., and from his medic, S.R., both indicating that they observed the Veteran experience aggravation of his right knee during combat operations during his military service in Vietnam.  These statements also indicate that the Veteran experienced increased symptoms related to his right knee during his service with them.  

The Board is generally not required to reopen a claim solely based upon lay assertions from the Veteran or his representative.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  The Board notes that, at the time of the November 1970 opinion, the AOJ was aware of increased symptoms relating to the Veteran's right knee during his military service, including his in-service medical treatment and surgery as shown in his STRs.  However, the Board also notes that the Veteran's medic may be considered to have medical training, and therefore is competent to indicate that the Veteran's right knee injury was aggravated during his military service.  See 38 C.F.R. § 3.159(a)(1).  Further, in reviewing the November 1970 rating decision, the Board notes that the AOJ indicated that "if" there was aggravation, it was due to the natural progression of the disorder.  As such, new lay evidence of symptoms of aggravation of his right knee disorder during his military service would support an element of his claim that was addressed skeptically at the time of the November 1970 rating decision, and therefore might be reasonably considered new and material evidence.  38 C.F.R. § 3.156(a).  

Finally, the AOJ obtained a VA orthopedic examination in January 2007 to review the Veteran's claim that his residuals of a right knee injury had been aggravated during his military service.  Although this opinion actually provides evidence against his claim, the Board will apply the law with a broad and liberal interpretation.  As such, the January 2007 VA orthopedic examination also provides evidence that relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating the claim of service connection for the residuals of a right knee disorder.  38 C.F.R. § 3.156(a).  Therefore, this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  As new and material evidence has been received, the claim for service connection for the residuals of a right knee injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).

Governing Laws for Service Connection due to Aggravation of a Pre-Existing Disorder

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In short, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

"[A]n increase in disability must consist of worsening of the enduring disability...  " Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995);  see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The presumption of soundness attaches where a portion of the Veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994).

When, however, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for the Residuals of a Right Knee Injury, Including as Aggravated by Service

The Veteran has argued that his pre-existing right knee disorder was aggravated by his military service.  Specifically he has argued that he injured his right knee twice prior to service, but that he was found fit for service at enlistment.  However, he argues that his combat duties in Vietnam which required marching in muddy conditions permanently aggravated his right knee disorder requiring medical treatment and surgery during his service.  See the Veteran's November 2005 claim, February, May, July, and August 2006 statements, September 2008 VA Form 9, and the hearing transcript pgs. 3-10, 21-29.  

The first requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the Veteran was provided with a VA orthopedic examination in January 2007, which diagnosed him with moderate degenerative joint disease of the right knee.  Therefore, the Board concludes that the Veteran currently experiences a right knee disorder that may be considered for service connection.

The Board finds there is clear and unmistakable evidence that the Veteran's right knee disorder preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  An orthopedic consult was also obtained at the time of his enlistment, which found that the Veteran's right knee was NCD (not considered disabling), and the Veteran was found fit for military service.  Furthermore, the January 1968 enlistment examination, and May 1968 induction examination, both indicated that the Veteran's right knee was normal at that time.  As such, the Board concludes that the Veteran's right knee disorder was "not noted," at the time of his enlistment examination, in that he was found to not be disabled at that time, and no right knee disability was diagnosed in the pre-enlistment examination reports.  

However, a review of the Veteran's January 1968 enlistment examination reveals that at that time, the Veteran was indicated as having a history of a right knee injury.  In his report of medical history, the Veteran indicated that he had injured his right knee in October 1964 playing football, and again in 1967 while working on a lumbar truck.  A further medical record obtained by the service department at the time of his enlistment, dated in May 1968, indicated that the Veteran experienced an internal derangement of the right knee in August 1967.  

Subsequently, in February 1969, the Veteran was diagnosed with patellar chondromalacia.  He was provided with an x-ray and diagnosed with "very mild degenerative changes."  Then, in March 1970, the Veteran was indicated as experiencing some swelling and limitation of extension of his right knee, and this was diagnosed as a torn medial meniscus.  The Veteran's May 1970 separation examination included a medical history that noted that the Veteran was provided with a meniscectomy in April 1970, with a "perfect result."  Further, the Veteran was also awarded a post-operative profile for his right knee later the same month.  

Finally, the Board notes that the Veteran has described the history of his disorder.  Specifically, he has indicated that he was accepted for duty, but began to experience right knee problems during a period of combat service, that he was hospitalized and ultimately provided with a meniscectomy during his service.  See the Veteran's November 2005 claim, February, May, July, and August 2006 statements, September 2008 VA Form 9, and the Board hearing transcript pges. 5-10, 21-28.  Further, the Veteran has submitted letters from fellow service members indicating his right knee was aggravated during his military service.  See the August 2006 statements from A.W., and S.R.  Finally, the VA orthopedic examination of January 2007 also noted the Veteran's medical history and concluded that the Veteran's right knee disorder pre-existed his military service.  

Consequently, the Board finds that record, particularly the STRs recording an in-service disability and surgery, as well as the competent and credible medical lay and medical evidence, provide clear and unmistakable evidence that the Veteran's right knee disorder preexisted his military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In light of the foregoing, the Board now turns to the requirement that VA must show by clear and unmistakable evidence that the Veteran's right knee disorder was not aggravated by service, in order to fully rebut the presumption of soundness.  Id.

The Board is presented with conflicting medical opinions.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Regarding the August 2006 opinion provided by S.R, the medic who treated the Veteran during his military service, this may be considered an opinion provided by a person with medical expertise or training, and therefore as a qualified medical opinion.  See 38 C.F.R. § 3.159(a)(1); see also Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that an examination required under 38 U.S.C.A. § 5103A may be conducted by a nurse practitioner, rather than a physician).  Therefore, it is the probative weight of the opinion provided by S.R. which must be considered by the Board.  In this case, the statements provided S.R. appear to be based on his observation and treatment of the Veteran during their service together in Vietnam, and S.R. did not review the Veteran's complete STRs including the records from his enlistment.  Nor did S.R. review the nature and severity of the Veteran's current right knee disorder.  As such, the opinion provided by S.R. does not contain a fully complete explanation or rationale and did not utilize the relevant evidence of record to support the conclusion provided.  Failure to do so reduces the probative weight of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the opinion provided by S.R., although providing evidence of an increase in the severity of his right knee disorder during service, is of reduced probative weight regarding whether this was a permanent increase that was not due to the natural progression of the disorder.

In regards to the negative opinion of record, the January 2007 VA orthopedic examiner indicated that the Veteran's right knee disorder was not permanently aggravated by his military service.  In this regard, the VA medical examiner indicated that the Veteran's right knee was asymptomatic in January 1968, but in 1969 the STRs show that his right knee was producing a definite click, suggesting that "the flap had flipped up OR this was a new tear."  However, the examiner went on to note that the February 1969 STR x-ray report describes "mild DJD" which the examiner believed was "strong evidence that [the Veteran] did have a significant preexisting tear and [therefore] already had DJD" of the right knee at that time.  Furthermore, the examiner indicated that, since the Veteran's current problem is degenerative joint disease, not a torn meniscus, this was not due to the pulling in the mud or his in-service medical meniscectomy but "was already present [at the time he entered service] since it was advanced enough to show before the surgery and too soon after the mud [for this] incident to be the cause."  The January 2007 VA orthopedic examination was provided by a qualified medical professional with no interest in the outcome of the Veteran's claim and contains a clear explanation for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. at 124.  Therefore, the opinion provided by the January 2007 VA orthopedic examination contains clear and unmistakable evidence that the Veteran's right knee disorder was not aggravated by his military service, but that the increase in the severity of the condition was due to the natural progression of the disorder.  

Finally, the Board acknowledges the Veteran and his representative's contentions that his right knee disorder increased in severity during his military service.  See the Veteran's November 2005 claim, February, May, July, and August 2006 statements, September 2008 VA Form 9, and the Board hearing transcript pges. 5-10, 21-28.  There is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render him competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, the competent medical evidence of record shows that any in-service increase in the Veteran's right knee disorder was due to the natural progression of his pre-existing disorder.  

In conclusion, there is clear and unmistakable evidence that any increase in the severity of the Veteran's right knee disorder during the Veteran's service was due to the natural progression of the Veteran's pre-existing disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, as the preponderance of the evidence is against his right knee disorder claim and the "benefit of the doubt" rule is not for application.  Therefore, the Veteran's claim for the residuals of a right knee injury must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (the Board must make a specific finding as to whether the Veteran engaged in combat).

Conversely, if VA determines the Veteran did not engage in combat with the enemy, or that his alleged stressor does not involve combat, his lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, corroboration of every detail of a claimed stressor, including his personal participation, is not required; rather, he only needs to offer independent evidence of a stressful event that is sufficient to imply his personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  Just because, however, a physician or other health professional accepted an appellant's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, a medical provider cannot generally provide supporting evidence that a claimed in-service event actually occurred based on a post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  

On July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking further development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that:  (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

When, however, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).

If VA determines the Veteran did not engage in combat with the enemy, or that his alleged stressor does not involve combat, his lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

Analysis - Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran has indicated that he currently experiences PTSD as the result of certain combat-related experiences.  See the Veteran's November 2005 claim.  Specifically, the Veteran has argued that during his military service he experienced combat duties including patrols, to include witnessing friends killed and injured in action and that he also witnessed civilians killed during combat operations.  See the Veteran's statement of July 2006, and the hearing transcript pges. 12-14; see also the June 2006 VA psychological examination.  In this regard, the AOJ has obtained the Veteran's DD Form 214, which indicates that he received the combat infantryman's badge, the Vietnam service medal, and the Vietnam campaign medal, awards which are strongly associated with combat service.  The Veteran has also provided statements dated in August 2006 from two fellow service members, his platoon leader, A.W. and medic, S.R., both of which indicate that they served with the Veteran in combat operations in Vietnam.  As such, the evidence of record indicates that the Veteran engaged in combat, such that the Veteran's lay testimony alone can be used to corroborate the occurrence of his alleged stressors.  Thus, the combat presumption in connection with PTSD is for application.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  With the combat presumption in effect, and the competent supporting evidence, the Board concludes that the Veteran's claimed stressors are consistent with his military service such that the Veteran has provided sufficient evidence that he has experienced the combat stressors alleged.

To establish a claim for PTSD, the Veteran must show that he is currently experiencing such a disorder.  The Veteran has stated that he frequently thinks of his friends who were killed during his combat service and that he feels that he became more "tense, on edge, and keyed-up before the Army."  See the Veteran's July 2006 statement.  At the time of his June 2006 VA psychological examination the Veteran indicated that he would frequently think of friends left behind in Vietnam, and that he disliked firecrackers and other unexpected loud noises.  At the time of his March 2011 hearing, the Veteran again indicated that he would frequently remember distressing events which occurred during his service, including thinking of injured comrades.  See the hearing transcript pges. 12-13.  The Veteran also indicated that about once a month he experiences dreams which are related to his experiences, and that he occasionally gets stomachaches due to feeling anxious.  Id. pges. 14-16.  He also indicated that he is less gregarious since his military service, that he recalled some angry outbursts at his employment from about 40 years ago, and that he feels on edge a lot.  Id. pges. 16-18.  He also indicated that he had lost interest in hunting.  Id. pg. 19.  

Although the Veteran is competent to describe symptoms of an acquired psychiatric disorder, there is no evidence presented that the Veteran has the requisite training or experience necessary to render him competent to diagnose himself with PTSD.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Nor has any qualified medical examiner endorsed the Veteran's symptoms as showing that he experiences a PTSD disorder.  See Jandreau, 492 F.3d at 1377.  In this regard, the Veteran's STRs are negative for any treatment for PTSD during service, nor is there any evidence that the Veteran has received treatment for PTSD at any time since his military service.  In fact, the Veteran has indicated that he has never received any treatment for his PTSD, although he indicated that he did not seek treatment because he feared the stigma of admitting to experiencing a psychiatric disorder.  See the hearing transcript pges. 11-12, 20.  

Finally, the Veteran was provided with a VA psychological examination in June 2006.  At that time, the examiner reviewed the Veteran's history of in-service stressors, and his current symptoms, but concluded that the Veteran's symptoms were "not consistent with a diagnosis of PTSD."  In this regard, the examiner provided a thorough review of the Veteran's psychological history and current mental state, including reviewing his in-service trauma, his social relationships and history, his employment history, as well as his current behavior, orientation, memory, affect, and speech.  The examiner found no evidence of hallucinations, delusions, suicidal or homicidal ideation, with some evidence of moderate-severe depressive symptoms, but concluded that the Veteran was not experiencing any Axis I (i.e. clinical disorders) or Axis II disorders (i.e. personality disorders or mental retardation).  See the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) pges. 38-39.  This examination was provided by a qualified medical professional with no interest in the outcome of the Veteran's claim, and was supported by a review of the evidence of record, including the Veteran's own description of his symptoms.  Therefore, the June 2006 examination provides competent evidence that the Veteran does not, in fact, currently experience PTSD.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  

As such, despite the competent and credible evidence of in-service stressor events and some potentially relevant symptomatology, without any competent evidence that the Veteran currently experiences PTSD, service connection for PTSD cannot be granted.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  

In addition, as previously pointed out, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. at 5.  Therefore, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his PTSD claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.  

However, like the Veteran's claim for PTSD, there is no competent evidence in the record that the Veteran experiences any current acquired psychiatric disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  As reviewed above, the Veteran has provided competent evidence of symptoms that may show a current psychiatric disorder.  However, again, he has indicated that he has never been treated for any acquired psychiatric disorder.  See the hearing transcript pges. 11-12, 20.  As with PTSD, the Veteran may be competent to indicate the symptoms of an acquired psychiatric disorder but there is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render him competent to diagnose himself with an acquired psychiatric disorder.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran has not provided competent evidence that he currently experiences any such disorder.  

In addition, the June 2006 VA psychological examination noted that the Veteran's symptoms were indicative of "moderate-severe depressive symptoms."  However, the examiner concluded that the Veteran was not experiencing a major depressive disorder, and that he did not experience any impairment or distress due to his stated symptoms.  Finally, the Board notes that the June 2006 VA psychological examiner concluded that the Veteran does not experience any clinically significant Axis I or Axis II disorders.  

Therefore, given that the Veteran has never been treated for any acquired psychiatric disorder, and with a VA psychological examination indicating that he does not experience any acquired psychiatric disorder, there is no competent evidence that the Veteran currently experiences an acquired psychiatric disorder.  Without competent evidence of treatment for, or a diagnosis of, an acquired psychiatric disorder, service connection for an acquired psychiatric disorder also cannot be granted.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225.

Accordingly, without competent evidence of any acquired psychiatric disorder, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been received, the claim for service connection for the residuals of a right knee injury is reopened.  To this extent, the appeal is granted. 

Service connection for the residuals of a right knee injury is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.   



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


